Citation Nr: 0008493	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-49 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate decisions issued by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a September 1995 rating decision, 
the RO declined a disability rating in excess of 60 percent 
for bronchial asthma.  In a July 1997 rating decision, the RO 
denied entitlement to TDIU.


REMAND

The appellant contends, in essence, that symptomatology 
associated with his service connected bronchial asthma 
warrants a disability evaluation in excess of the currently 
assigned 60 percent rating.  He also contends that his 
service connected disabilities, which also include sinusitis 
and otomycosis, preclude him from performing any 
substantially gainful employment.  In February 2000, he 
submitted to the Board VA outpatient treatment records which 
show recent treatment for bronchial asthma.  This evidence 
has not been considered by the RO and the appellant has not 
waived RO consideration.  Accordingly, the case is remanded 
to the RO for consideration of the additional evidence, any 
further development deemed necessary, and the issuance of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c) 
(1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
private and VA medical treatment records, to 
include inpatient and outpatient records, and 
associate those records with the claims folder.

2.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of an increased rating for bronchial asthma and 
entitlement to TDIU with consideration given to 
all of the evidence of record received since the 
last statement of the case.  If any further 
development of the record is deemed necessary, 
this should be accomplished.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


